ORDER

Original jurisdiction is assumed. Let the writ of mandamus issue requiring Johnston County Election Board and the Oklahoma State Election Board to remove the inactive and cancelled status of petitioner, Ken Jones as a voter under his registration of October 19, 1992 and he not be stricken from the ballot as a candidate for Johnston County Sheriff under the Johnston County Election Board order of July 16,1996.
Petitioner Ken Jones was not an inactive voter under 26 O.S.1991 § 4-120.2:
No later than June 1, 1985, and every four (4) years thereafter, registered voters who have not voted in an election wherein a precinct registry is used during the preceding four (4) years shall be designated in the Oklahoma Election Management System as inactive voters....
He is to be shown as an active voter on the Oklahoma Election Management System and placed on the Democratic ballot for Johnston County as a candidate for Sheriff for the primary election of August 27,1996.
Time for filing any petition for rehearing is reduced to Monday, August 5,1996.
ALMA WILSON, C.J., and HODGES, LAVENDER, OPALA, SUMMERS and WATT, JJ., concur.